DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to applicant’s amendment/ response filed on 08/16/2022, which has been entered and made of record. Claims 1, 3, 6-8, 10, 12, 16, 19 and 20 have been amended. No claim has been newly added. No claim has been cancelled. Claims 1-20 are pending and have been examined.

Response to Arguments
Applicant's arguments with respect to amended claims 1 has been fully considered but they are believed to be addressed below, and therefore, are moot in view of over the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-8, 10-11, 15-17 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2020/181523) in view of Model (U.S. 2014/0211995). In lieu of translation, the equivalent U.S. publication U.S. 2021/0382542 is used for prior art citation.
Regarding claim 1, Liu teaches: A method for controlling a function via gaze detection (Fig. 2), the method comprising: 
receiving one or more images of a user (Fig. 2; [0097] ... “Step 210: Obtain M image frames, where each image frame includes a first face image, and M is an integer greater than or equal to 1”); 
determining gaze location from the received one or more images (Fig. 2; [0109] ... “Step 220: Determine, based on the preconfigured neural network, whether each first face image matches a preset face image and belongs to a user who is gazing at the screen of the device”); 
receiving a non-gaze information when the gaze location is determined to satisfy a condition ([0079] ... “For example, the facial feature image of the at least one user may be a non-gaze face image, a gaze face image, head pose information, and gaze direction information of the at least one user”); and 
enabling a function associated with the gaze location based on the non-gaze information (Fig. 2; [0119] ... “Step 230: When each first face image matches the preset face image and belongs to the user, switch the screen from the screen-off state to the screen-on state”).
Liu does not explicitly teach: wherein the gaze location is a first X, Y, Z coordinate on a display device.
However, Model teaches: wherein the gaze location is a first X, Y, Z coordinate on a display device (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the gaze location to be a first X, Y, Z coordinate on a display device. The motivation of combining these analogous arts is to provide accurate estimates of point-of-gaze when head/device rotations occur ([0007]).

Regarding claim 2, the combination of Liu and Model teaches the invention of claim 1 as discussed above. Liu further teaches: wherein the non-gaze information includes a stored image of the user; and enabling the function includes authenticating the user for access to an access controlled system ([0116] ... “Specifically, a probability value that each first face image belongs to the user who is gazing at the screen of the device may be determined by using the preconfigured neural network. When the probability value is greater than a preset threshold, it is determined that each first face image belongs to the user who is gazing at the screen of the device”).

Regarding claim 6, the combination of Liu and Model teaches the invention of claim 1 as discussed above. Liu further teaches: wherein determining gaze location from the received one or more images includes: extracting a plurality of features from the received one or more images; providing the plurality of features to a neural network ([0078]-[0079] ... “In this application, the preconfigured neural network may be obtained through training based on a facial feature image of at least one user. The facial feature image of the at least one user may be a facial feature image of at least one user in a database collected and purchased in advance, or may be an image collected by using a front-facing camera after authorization by the user. For example, the facial feature image of the at least one user may be a non-gaze face image, a gaze face image, head pose information, and gaze direction information of the at least one user”); and determining, utilizing the neural network, a location at a display device at which a gaze of the user is directed ([0079]-[0080]... “Because a face image can directly reflect a head pose, and a head pose of the user is usually closely related to a gaze direction, the head pose is generally consistent with gaze information. A user having a relatively large head rotation angle or pitch angle is usually not gazing at a screen, a user with a front face is usually gazing at a screen, and so on. To avoid some scenes in which a head pose is inconsistent with a gaze situation, abundant data sets are constructed for the neural network to purposefully learn gaze results in those special scenes, to improve identification accuracy of the neural network. In the embodiments of this application, the target model/rule can be used to implement the screen wakeup method provided in the embodiments of this application, that is, a first face image in an obtained current image frame is preprocessed and then input to the target model/rule to obtain an output result, to determine whether a user corresponding to the first face image is gazing at a screen. The target model/rule in the embodiments of this application may be a preconfigured neural network”).

Regarding claim 7, the combination of Liu and Model teaches the invention of claim 6 as discussed above. Liu further teaches: wherein the gaze location is determined to satisfy the condition when the location at the display device at which the gaze of the user is directed coincides with a region including a graphical element ([0051] ... “A screen state control method provided in embodiments of this application can be applied to scenarios such as screen wakeup, gaze-based photographing, identification of reading content that a user is interested in, and human-computer interaction”).

Regarding claim 8, the combination of Liu and Model Liu teaches the invention of claim 1 as discussed above. Liu further teaches: wherein determining gaze location from the received one or more images includes: extracting a plurality of features from the received one or more images ([0078]-[0079] ... “In this application, the preconfigured neural network may be obtained through training based on a facial feature image of at least one user. The facial feature image of the at least one user may be a facial feature image of at least one user in a database collected and purchased in advance, or may be an image collected by using a front-facing camera after authorization by the user. For example, the facial feature image of the at least one user may be a non-gaze face image, a gaze face image, head pose information, and gaze direction information of the at least one user”); providing the plurality of features to a neural network ([0078] ... “the preconfigured neural network may be obtained through training based on a facial feature image of at least one user); and determining, utilizing the neural network, a location at a location other than a display device at which a gaze of the user is directed ([0112]... “For example, the facial feature image of the at least one user may be a non-gaze face image, a gaze face image, head pose information, and gaze direction information of the at least one user. Because a face image can directly reflect a head pose, and a head pose of the user is usually closely related to a gaze direction, the head pose is generally consistent with gaze information. A user having a relatively large head rotation angle or pitch angle is usually not gazing at a screen, a user with a front face is usually gazing at a screen, and so on”).

Regarding claim 10, Liu teaches: A system for controlling a function via gaze detection (Fig. 2), the system comprising: 
a processor (processor 610 in Fig. 6); 
an image sensor (camera 690 in Fig. 6); and 
memory including instructions (memory 630 in Fig. 6), which when executed by the processor (processor 610 in Fig. 6), cause the processor to: 
receive one or more images of a user from the image sensor (Fig. 2; [0097] ... “Step 210: Obtain M image frames, where each image frame includes a first face image, and M is an integer greater than or equal to 1”); 
determine gaze location from the received one or more images (Fig. 2; [0109] ... “Step 220: Determine, based on the preconfigured neural network, whether each first face image matches a preset face image and belongs to a user who is gazing at the screen of the device”); determine if the gaze location satisfies a condition (step 220 in Fig. 2); 
receive non-gaze information associated with at least one of a function or application of a computing system when the gaze location satisfies the condition ([0079] ... “For example, the facial feature image of the at least one user may be a non-gaze face image, a gaze face image, head pose information, and gaze direction information of the at least one user”); and 38MS 409248-US-NP 
enable the at least one function or application associated with the gaze location based on non-gaze information (Fig. 2; [0119] ... “Step 230: When each first face image matches the preset face image and belongs to the user, switch the screen from the screen-off state to the screen-on state”).
Liu does not explicitly teach: wherein the gaze location is a first X, Y, Z coordinate on a display device.
However, Model teaches: wherein the gaze location is a first X, Y, Z coordinate on a display device (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the gaze location to be a first X, Y, Z coordinate on a display device. The motivation of combining these analogous arts is to provide accurate estimates of point-of-gaze when head/device rotations occur ([0007]).

Regarding claim 11, the combination of Liu and Model teaches the invention of claim 10 as discussed above. Liu further teaches: wherein at least one processor is a neural processing unit ([0028] ... “the processing unit is specifically configured to: determine, by using the preconfigured neural network”).

Regarding claim 15, the combination of Liu and Model teaches the invention of claim 10 as discussed above. Liu further teaches: wherein the instructions, which when executed by a processor ([0187] ... “When the instructions are run on a computer, the computer is enabled to perform steps in the screen wakeup method”), cause the processor to: extract a plurality of features from the received one or more images ([0078]-[0079] ... “In this application, the preconfigured neural network may be obtained through training based on a facial feature image of at least one user. The facial feature image of the at least one user may be a facial feature image of at least one user in a database collected and purchased in advance, or may be an image collected by using a front-facing camera after authorization by the user. For example, the facial feature image of the at least one user may be a non-gaze face image, a gaze face image, head pose information, and gaze direction information of the at least one user”); provide the plurality of features to a neural network (([0078] ... “the preconfigured neural network may be obtained through training based on a facial feature image of at least one user); and determine, utilizing the neural network, a location at a display device at which a gaze of the user is directed ([0079]-[0080]... “Because a face image can directly reflect a head pose, and a head pose of the user is usually closely related to a gaze direction, the head pose is generally consistent with gaze information. A user having a relatively large head rotation angle or pitch angle is usually not gazing at a screen, a user with a front face is usually gazing at a screen, and so on. To avoid some scenes in which a head pose is inconsistent with a gaze situation, abundant data sets are constructed for the neural network to purposefully learn gaze results in those special scenes, to improve identification accuracy of the neural network. In the embodiments of this application, the target model/rule can be used to implement the screen wakeup method provided in the embodiments of this application, that is, a first face image in an obtained current image frame is preprocessed and then input to the target model/rule to obtain an output result, to determine whether a user corresponding to the first face image is gazing at a screen. The target model/rule in the embodiments of this application may be a preconfigured neural network”).

Regarding claim 16, Liu teaches the invention of claim 15 as discussed above. Liu further teaches: wherein the gaze location is determined to satisfy the condition when the location at the display device at which the gaze of the user is directed coincides with a region including a graphical element ([0051] ... “A screen state control method provided in embodiments of this application can be applied to scenarios such as screen wakeup, gaze-based photographing, identification of reading content that a user is interested in, and human-computer interaction”).

Regarding claim 17, the combination of Liu and Model teaches the invention of claim 15 as discussed above. Liu further teaches: wherein the instructions, when executed by the processor, cause the processor to: extract a plurality of features from the received one or more images ([0078]-[0079] ... “In this application, the preconfigured neural network may be obtained through training based on a facial feature image of at least one user. The facial feature image of the at least one user may be a facial feature image of at least one user in a database collected and purchased in advance, or may be an image collected by using a front-facing camera after authorization by the user. For example, the facial feature image of the at least one user may be a non-gaze face image, a gaze face image, head pose information, and gaze direction information of the at least one user”); providing the plurality of features to a neural network ([0078] ... “the preconfigured neural network may be obtained through training based on a facial feature image of at least one user); and determine, utilizing the neural network, a location at a location other than a display device at which a gaze of the user is directed ([0112]... “For example, the facial feature image of the at least one user may be a non-gaze face image, a gaze face image, head pose information, and gaze direction information of the at least one user. Because a face image can directly reflect a head pose, and a head pose of the user is usually closely related to a gaze direction, the head pose is generally consistent with gaze information. A user having a relatively large head rotation angle or pitch angle is usually not gazing at a screen, a user with a front face is usually gazing at a screen, and so on”).

Regarding claim 19, Liu teaches: A computer storage medium including instructions, which when executed by a processor ([0187] ... “This application further provides a computer-readable storage medium. The computer-readable storage medium stores instructions. When the instructions are run on a computer, the computer is enabled to perform steps in the screen wakeup method”), cause the processor to: 
receive one or more images of a user from an image sensor (Fig. 2; [0097] ... “Step 210: Obtain M image frames, where each image frame includes a first face image, and M is an integer greater than or equal to 1”); 
determine gaze location from the received one or more images (Fig. 2; [0109] ... “Step 220: Determine, based on the preconfigured neural network, whether each first face image matches a preset face image and belongs to a user who is gazing at the screen of the device”); 
determine if the gaze location satisfies a condition (step 220 in Fig. 2); 
receive device dependent information associated with at least one of a function or application of a computing system when the gaze location is determined to satisfy the condition ([0027]... “the obtaining unit may be configured to obtain a current image frame, where the current image frame includes a first face image, and the processing unit may be configured to determine, based on the preconfigured neural network, whether the first face image in the current image frame matches the preset face image and belongs to the user who is gazing at the screen of the device; and the wakeup unit may be configured to: when the first face image in the current image frame matches the preset face image and belongs to the user who is gazing at the screen of the device, switch the screen from the screen-off state to the screen-on state”); and 
enable at least one function or application associated with the gaze location based on the device dependent information (Fig. 2; [0119] ... “Step 230: When each first face image matches the preset face image and belongs to the user, switch the screen from the screen-off state to the screen-on state”).
Liu does not explicitly teach: wherein the gaze location is a first X, Y, Z coordinate on a display device.
However, Model teaches: wherein the gaze location is a first X, Y, Z coordinate on a display device (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the gaze location to be a first X, Y, Z coordinate on a display device. The motivation of combining these analogous arts is to provide accurate estimates of point-of-gaze when head/device rotations occur ([0007]).

Regarding claim 20, the combination of Liu and Model teaches the invention of claim 19 as discussed above. Liu further teaches: wherein the instructions, which when executed by a processor ([0187] ... “When the instructions are run on a computer, the computer is enabled to perform steps in the screen wakeup method”), cause the processor to: extract a plurality of features from the received one or more images ([0078]-[0079] ... “In this application, the preconfigured neural network may be obtained through training based on a facial feature image of at least one user. The facial feature image of the at least one user may be a facial feature image of at least one user in a database collected and purchased in advance, or may be an image collected by using a front-facing camera after authorization by the user. For example, the facial feature image of the at least one user may be a non-gaze face image, a gaze face image, head pose information, and gaze direction information of the at least one user”); provide the plurality of features to a neural network ([0078] ... “the preconfigured neural network may be obtained through training based on a facial feature image of at least one user); and determine, utilizing the neural network, a location at a display device at which a gaze of the user is directed, wherein, the gaze location satisfies the condition when the location at a display device at which the gaze of the user is directed coincides with a region including a graphical element associated with the at least one function or application ([0079]-[0080]... “Because a face image can directly reflect a head pose, and a head pose of the user is usually closely related to a gaze direction, the head pose is generally consistent with gaze information. A user having a relatively large head rotation angle or pitch angle is usually not gazing at a screen, a user with a front face is usually gazing at a screen, and so on. To avoid some scenes in which a head pose is inconsistent with a gaze situation, abundant data sets are constructed for the neural network to purposefully learn gaze results in those special scenes, to improve identification accuracy of the neural network. In the embodiments of this application, the target model/rule can be used to implement the screen wakeup method provided in the embodiments of this application, that is, a first face image in an obtained current image frame is preprocessed and then input to the target model/rule to obtain an output result, to determine whether a user corresponding to the first face image is gazing at a screen. The target model/rule in the embodiments of this application may be a preconfigured neural network”).


Claims 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2020/181523) in view of Model (U.S. 2014/0211995) as applied to claims 1 and 10 above, and further in view of Sage (U.S. 2020/0312279).
Regarding claim 3, the combination of Liu and Model teaches the invention of claim 1 as discussed above. 
Liu does not explicitly teach: wherein the gaze location is a X, Y, Z coordinate on a display device.
However, Model teaches: wherein the gaze location is a X, Y, Z coordinate on a display device (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the gaze location to be a X, Y, Z coordinate on a display device. The motivation of combining these analogous arts is to provide accurate estimates of point-of-gaze when head/device rotations occur ([0007]).
The combination of Liu and Model does not explicitly teach: receiving one or more second images including the user and a second user; determining second gaze location for the second user from the received one or more second images; identifying the second user associated with the second gaze location; and enabling the function includes causing a display of content displayed at a display device to be modified based on the identity of the second user.
However, Sage teaches: receiving one or more second images including the user and a second user; determining second gaze location for the second user from the received one or more second images; identifying the second user associated with the second gaze location; and enabling the function includes causing a display of content displayed at a display device to be modified based on the identity of the second user ([0005]... “the controller may be configured to determine a second location of a second user at or near the interactive display area, while the first user is also located at or near the interactive display area, and identify a characteristic of the second user based on the sensor signal. Here, the controller may be configured to transmit an initiation communication to the elongated display to display a second image at a second section of the interactive display area near the location of the second user”; [0064]... “0064] With the capabilities of the sensor 240, the backsplash 200a is configured to understand a person, such as the user 70, within the kitchen 100. For instance, the backsplash 200a estimates movements (e.g., gestures of the user 70), estimates poses (e.g., orientations of the user 70), performs facial recognition (e.g., to identify the user 70), or performs gaze recognition (e.g., to identify a viewing direction of the user 70)”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Liu and Model to incorporate the teaching of Sage to receive one or more second images including the user and a second user; determine second gaze location for the second user from the received one or more second images; identify the second user associated with the second gaze location; and enable the function includes causing a display of content displayed at a display device to be modified based on the identity of the second user. The motivation of combining these analogous arts is to provide an efficient multi-user display system.

Regarding claim 4, the combination of Liu, Model and Sage teaches the invention of claim 3 as discussed above. The combination of Liu and Model does not explicitly teach: determining content displayed at the display device; and obscuring less than all of the content displayed at the display device based on the identity of the second user.
However, Sage teaches “The controller may simultaneously interact with the secondary user in substantially the same manner as the other user operating the backsplash 200a, except the interaction may be located on the display in a location convenient to the user 70 and customized with available preferences and settings for the identified secondary user 70. The system may be programed to give certain priority to the first or second user 70 of the backsplash 200a, such as to prevent repositioning the control panel and content displayed specifically to the prioritized user 70” ([0079]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Liu and Model to incorporate the teaching of Sage to determine content displayed at the display device; and obscuring less than all of the content displayed at the display device based on the identity of the second user. The motivation of combining these analogous arts is to provide an efficient multi-user display system.

Regarding claim 12, the combination of Liu and Model teaches the invention of claim 10 as discussed above. The combination of Liu and Model does not explicitly teach: wherein the instructions, when executed by the processor, cause the processor to: receive second one or more images including the user and a second user; determine second gaze location for the second user from the received second one or more images; identify the second user associated with the second gaze location; and cause a display of content displayed at a display device to be modified based on the identity of the second user.
However, Sage teaches: wherein the instructions, when executed by the processor, cause the processor to: receive second one or more images including the user and a second user; determine second gaze location for the second user from the received second one or more images; identify the second user associated with the second gaze location; and cause a display of content displayed at a display device to be modified based on the identity of the second user ([0005]... “the controller may be configured to determine a second location of a second user at or near the interactive display area, while the first user is also located at or near the interactive display area, and identify a characteristic of the second user based on the sensor signal. Here, the controller may be configured to transmit an initiation communication to the elongated display to display a second image at a second section of the interactive display area near the location of the second user”; [0064]... “0064] With the capabilities of the sensor 240, the backsplash 200a is configured to understand a person, such as the user 70, within the kitchen 100. For instance, the backsplash 200a estimates movements (e.g., gestures of the user 70), estimates poses (e.g., orientations of the user 70), performs facial recognition (e.g., to identify the user 70), or performs gaze recognition (e.g., to identify a viewing direction of the user 70)”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Liu and Model to incorporate the teaching of Sage to receive one or more second images including the user and a second user; determine second gaze location for the second user from the received one or more second images; identify the second user associated with the second gaze location; and enable the function includes causing a display of content displayed at a display device to be modified based on the identity of the second user. The motivation of combining these analogous arts is to provide an efficient multi-user display system.

Regarding claim 13, the combination of Liu, Model and Sage teaches the invention of claim 12 as discussed above. The combination of Liu and Model does not explicitly teach: wherein the instructions, when executed by the processor, cause the processor to: obscure less than all of the content displayed at the display device based on the identity of the second user.
However, Sage teaches “The controller may simultaneously interact with the secondary user in substantially the same manner as the other user operating the backsplash 200a, except the interaction may be located on the display in a location convenient to the user 70 and customized with available preferences and settings for the identified secondary user 70. The system may be programed to give certain priority to the first or second user 70 of the backsplash 200a, such as to prevent repositioning the control panel and content displayed specifically to the prioritized user 70” ([0079]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Liu and Model to incorporate the teaching of Sage to configure the instructions, when executed by the processor, cause the processor to: obscure less than all of the content displayed at the display device based on the identity of the second user. The motivation of combining these analogous arts is to provide an efficient multi-user display system.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2020/181523) in view of Model (U.S. 2014/0211995) as applied to claims 1 and 10 above, and further in view of Lee (U.S. 2020/0004333).
Regarding claim 5, the combination of Liu and Model teaches the invention of claim 1 as discussed above. The combination of Liu and Model does not explicitly teach: wherein the function includes one or more of controlling a brightness of a display device, resetting an inactivity timer, and obtaining a second image.
However, Lee teaches: wherein the function includes one or more of controlling a brightness of a display device, resetting an inactivity timer, and obtaining a second image ([0094]-[0095] ... “Finally, the display control apparatus 101 controls the display by manipulating the control element related to the gaze information among the control elements included in the display information S130. Herein, the display information may include window User Interface (UI) information. The display control apparatus 100 may control the brightness of the window disposed in the gaze area by using the window UI information, control the switching of the active window among the plurality of windows”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Liu and Model to incorporate the teaching of Lee to configure the function to include one or more of controlling a brightness of a display device, resetting an inactivity timer, and obtaining a second image. The motivation of combining these analogous arts is to provide a display control method and a display control apparatus using eye tracking, and more particularly, to a display control method using a Deep Learning-based gaze mapping technique and a display control apparatus using the same ([0002]).

Regarding claim 14, the combination of Liu and Model teaches the invention of claim 10 as discussed above. The combination of Liu and Model does not explicitly teach: wherein the at least one function or application at least one of controls a brightness of a display device, resets an inactivity timer, obtains a second image, changes a font size, changes resolution, and changes a display refresh rate.
However, Lee teaches: wherein the at least one function or application at least one of controls a brightness of a display device, resets an inactivity timer, obtains a second image, changes a font size, changes resolution, and changes a display refresh rate ([0094]-[0095] ... “Finally, the display control apparatus 101 controls the display by manipulating the control element related to the gaze information among the control elements included in the display information S130. Herein, the display information may include window User Interface (UI) information. The display control apparatus 100 may control the brightness of the window disposed in the gaze area by using the window UI information, control the switching of the active window among the plurality of windows”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Liu and Model to incorporate the teaching of Lee to configure the at least one function or application at least one of controls a brightness of a display device, resets an inactivity timer, obtains a second image, changes a font size, changes resolution, and changes a display refresh rate. The motivation of combining these analogous arts is to provide a display control method and a display control apparatus using eye tracking, and more particularly, to a display control method using a Deep Learning-based gaze mapping technique and a display control apparatus using the same ([0002]).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2020/181523), hereinafter knows as Liu1, in view of Model (U.S. 2014/0211995) as applied to claims 8 and 17 above, and further in view of Liu (U.S. 2021/0026446), hereinafter Liu2.
Regarding claim 9, the combination of Liu1 and Model teaches the invention of claim 8 as discussed above. The combination of Liu1 and Model does not explicitly teach: determining, utilizing the neural network, a future predicted location at the display device associated with a future predicted gaze of the user.
However, Liu2 teaches: determining, utilizing the neural network, a future predicted location at the display device associated with a future predicted gaze of the user. ([0045] ... “The neural network model may be obtained based on a training method to be described hereinafter. Through the training method, the neural network model may output gaze position information of a user. In the training process 100, an output of the neural network model may be gaze position information predicted from a sample image, which indicates a coordinate of a user's gaze at a point on a screen, for example, of an electronic device displaying the sample image.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Liu1 and Model to incorporate the teaching of Liu2 to determine, utilizing the neural network, a future predicted location at the display device associated with a future predicted gaze of the user. The motivation of combining these analogous arts is to provide a display control method and a display control apparatus using eye tracking, and more particularly, to a display control method using a Deep Learning-based gaze mapping technique and a display control apparatus using the same ([0002]).

Regarding claim 18, the combination of Liu1 and Model teaches the invention of claim 17 as discussed above. The combination of Liu1 and Model does not explicitly teach: wherein the instructions, when executed by the processor, cause the processor to determine a predicted location at the display device associated with a predicted gaze of the user.
However, Liu2 teaches: wherein the instructions, when executed by the processor, cause the processor to determine a predicted location at the display device associated with a predicted gaze of the user ([0045] ... “The neural network model may be obtained based on a training method to be described hereinafter. Through the training method, the neural network model may output gaze position information of a user. In the training process 100, an output of the neural network model may be gaze position information predicted from a sample image, which indicates a coordinate of a user's gaze at a point on a screen, for example, of an electronic device displaying the sample image.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Liu1 and Model to incorporate the teaching of Liu2 to configure the instructions, when executed by the processor, cause the processor to determine a predicted location at the display device associated with a predicted gaze of the user. The motivation of combining these analogous arts is to provide a display control method and a display control apparatus using eye tracking, and more particularly, to a display control method using a Deep Learning-based gaze mapping technique and a display control apparatus using the same ([0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622